DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the patent application filed on November 5, 2019. 
Claims 1-20 are currently pending and have been examined.
This action is made Non-FINAL.
The examiner would like to note that this application is now being handled by examiner Christine Huynh.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: FIG. 2 number 201. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-20 objected to because of the following informalities:  
Claims 1-20 are objected to based on improper order of claims. Per MPEP 608.01(g), “The least restrictive claim should be presented as claim number 1, and all dependent claims should be grouped together with the claim or claims to which they refer to the extent practicable, 37 C.F.R. 1.75 (i)”. Appropriate correction is required
Claim 11 recites “claims” in line 1, and should be rewritten as “claim”. Appropriate correction is required
Claim 14 recites “vehicle will cross the infrared lines” in line 10, and should be rewritten as “the vehicle will cross the infrared lines”. Appropriate correction is required
Claim 14 is objected to based on incorrect form. Per MPEP 608.01(m), “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).” The current claims do not reflect proper indention, where only the first line of each limitation is indented. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation "a functioning of a vehicle height clearance system". It is unclear what “a functioning” is referring to. For purposes of examination, the Examiner interprets the limitation as “a method for performing a function of a vehicle height clearance system”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voyiadjis et al. (US 20200391761 A1) in further view of Wendelstein (DE 102009029720 A1). 
Regarding claims 1-17 and 19-20:
With respect to claim 1, Voyiadjis teaches: 
an infrared emission bar; (“this system utilizes sensor 41 mounted higher to determine the height of a vehicle. These sensors 41 can be placed either under an intersecting bridge or already existing truss structure, or on a specifically built structure (truss or monotube structure)… Infrared lasers and ultrasonic sensors can both make the measurements under these conditions.” [0053], “the laser beams of the sensors 41 will be emitted from the sensors on one pole 42 and received by receivers of the sensors 41 on the other pole 43” [0045])
a photo-sensor bar; (“the detection subsystem may comprise a combination of sound and light sensors or other sensors.” [0032], “the laser beams of the sensors 41 will be emitted from the sensors on one pole 42 and received by receivers of the sensors 41 on the other pole 43” [0045]) 
an alarming light bar; (“The warning subsystem comprises an indicator 12 that provides an indication to the driver about the vehicle's inability to pass upcoming structures… The indicator may include any type of suitable indicator, such as, for example, one or more of an information board, a flashing light, and a speaker.” [0029]) 
Voyiadjis does not teach, but Wendelstein teaches an electronic sign, wherein the system indicates if a vehicle is above a permissible height and help a driver to decide whether to enter or not to enter the vehicle into a garage or a parking lot entrance gate (“a vehicle enters the parking facility, detects at least one predetermined selection criterion and accordingly assigns the vehicle to one of several parking areas of the parking area, and which guides the vehicle with at least one vehicle control device to the allocated parking area… An advantageous solution provides that the control system has at least one parameter such as… the height of the vehicle” [0006-0009], “one solution provides that the vehicle control device releases or does not release the routes leading away from the entry way branching by means of optical signal elements. Such optical signal elements would be, for example, controllable no-drive signs, controllable lane markings or controllable route displays that visually convey to the driver of the respective vehicle which route to take.” [0038-0039]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Voyiadjis’s overheight vehicle detection system and Wendelstein’s sign for entering a parking garage for “improving a parking facility of the generic type in such a way that the capacity of the same can be optimized for vehicles.” See Wendelstein [0005]. 

With respect to claim 14, Voyiadjis teaches: 
switching ON the system, such that an infrared signal is emitted each from an upper infrared emission compartment and a lower infrared emission compartment, wherein the infrared emission compartment is present on an infrared emission bar; (FIG. 6 shows a height clearance system with upper compartment and lower compartment infrared laser emitting sensors, “this system utilizes sensor 41 mounted higher to determine the height of a vehicle. These sensors 41 can be placed either under an intersecting bridge or already existing truss structure, or on a specifically built structure (truss or monotube structure)… Infrared lasers and ultrasonic sensors can both make the measurements under these conditions.” [0053], “Placing these pairs of emitters 41a and receivers 41b at specific heights allows the detection subsystem to estimate the overall height of the vehicle” [0054])
forming of two infrared lines, wherein the lines are formed when the infrared signal from the infrared emission compartment falls onto a photo-sensor compartment present on a photo-sensor bar; (“Infrared lasers and ultrasonic sensors can both make the measurements under these conditions. Also, like Option 2, the lateral sensors 41, although also laser-based, do not measure the distance from emitter to the vehicle. Instead, the emitters 41a of the laser sensors 41 emit laser beams from one pole 42 to the receivers 41b on the other pole 43 constantly or periodically. If a vehicle intercepts the laser beams, the receivers 41b on receiving pole 43 will not receive them.” [0053], “the sensors 41 on pole 42 can have only laser beam emitters and the sensors 41 on pole 43 can have only laser beam receivers, or vice versa. One of the emitter/receiver pairs can work as a threshold sensor; meaning that if a vehicle intercepts that laser beam, the warning sign 45 will be triggered” [0046])
passing of the vehicle through the system to enter into the garage or parking lot entrance gate, wherein as the vehicle passes the system, vehicle will cross the infrared lines; (“this system utilizes sensor 41 mounted higher to determine the height of a vehicle. These sensors 41 can be placed either under an intersecting bridge or already existing truss structure, or on a specifically built structure (truss or monotube structure). The sensors 41 placed should be fast enough to detect every passing vehicle at high speeds. Infrared lasers and ultrasonic sensors can both make the measurements under these conditions… If a vehicle intercepts the laser beams, the receivers 41b on receiving pole 43 will not receive them.” [0053])
moving of the vehicle into the garage or parking lot such that the vehicle crossed only a single infrared line indicating that the vehicle has a permissible height; (“a small array of sensors 41 can be placed at a low height that will certainly be intersected by any vehicle. The sensors 41 will not only determine the presence of any vehicle, but will also help make the decision of whether a false positive is occurring.” [0048], “Placing these pairs of emitters 41a and receivers 41b at specific heights allows the detection subsystem to estimate the overall height of the vehicle, since the number of intercepted pairs from the bottom to the top will give a step measurement of the overall height. The emitter/receiver pairs 41a/41b mounted just above the surface of the highway are used to detect the presence of a vehicle.” [0054], FIG. 6 shows one infrared laser line that the vehicle with permissible height crosses through.) 
Voyiadjis does not teach the system being for the entry of a vehicle into a parking lot or garage, but Wendelstein teaches (“a vehicle enters the parking facility, detects at least one predetermined selection criterion and accordingly assigns the vehicle to one of several parking areas of the parking area, and which guides the vehicle with at least one vehicle control device to the allocated parking area… An advantageous solution provides that the control system has at least one parameter such as… the height of the vehicle” [0006-0009]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Voyiadjis’s overheight vehicle detection system and Wendelstein’s parking garage entry system for “improving a parking facility of the generic type in such a way that the capacity of the same can be optimized for vehicles.” See Wendelstein [0005].

With respect to claim 2, Voyiadjis in combination with Wendelstein, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Voyiadjis and Wendelstein teaches an overheight vehicle detection system and a garage entry controller of claim 1. Voyiadjis further teaches wherein the infrared emission bar further comprises an upper infrared emission compartment and a lower infrared emission compartment fixed onto the infrared emission bar (FIG. 6 shows a height clearance system with upper compartment and lower compartment infrared laser emitting sensors. “this system utilizes sensor 41 mounted higher to determine the height of a vehicle. These sensors 41 can be placed either under an intersecting bridge or already existing truss structure, or on a specifically built structure (truss or monotube structure)… Infrared lasers and ultrasonic sensors can both make the measurements under these conditions.” [0053], “Placing these pairs of emitters 41a and receivers 41b at specific heights allows the detection subsystem to estimate the overall height of the vehicle” [0054]) 

With respect to claim 4, Voyiadjis in combination with Wendelstein, as shown in the rejection above, discloses the limitations of claim 2. 
The combination of Voyiadjis and Wendelstein teaches an overheight vehicle detection system and a garage entry controller of claim 2. Voyiadjis further teaches wherein the upper and lower infrared emission compartment comprises an infrared piece such that the infrared piece emits an infrared signal; (“These sensors 41, although they may be laser-based, do not measure the distance from emitter to the vehicle. Instead, the laser beams of the sensors 41 will be emitted from the sensors on one pole 42 and received by receivers of the sensors 41 on the other pole 43” [0045], “The sensors 41 placed should be fast enough to detect every passing vehicle at high speeds. Infrared lasers and ultrasonic sensors can both make the measurements under these conditions.” [0054]) 

With respect to claim 11, Voyiadjis in combination with Wendelstein, as shown in the rejection above, discloses the limitations of claim 4. 
The combination of Voyiadjis and Wendelstein teaches an overheight vehicle detection system and a garage entry controller of claim 4. Voyiadjis further teaches wherein an infrared signal is emitted from the infrared piece and falls onto the photo-sensor piece present on the photo-sensor compartment to form an infrared line; (“Infrared lasers and ultrasonic sensors can both make the measurements under these conditions. Also, like Option 2, the lateral sensors 41, although also laser-based, do not measure the distance from emitter to the vehicle. Instead, the emitters 41a of the laser sensors 41 emit laser beams from one pole 42 to the receivers 41b on the other pole 43 constantly or periodically. If a vehicle intercepts the laser beams, the receivers 41b on receiving pole 43 will not receive them.” [0053], “the sensors 41 on pole 42 can have only laser beam emitters and the sensors 41 on pole 43 can have only laser beam receivers, or vice versa. One of the emitter/receiver pairs can work as a threshold sensor; meaning that if a vehicle intercepts that laser beam, the warning sign 45 will be triggered” [0046])

With respect to claim 12, Voyiadjis in combination with Wendelstein, as shown in the rejection above, discloses the limitations of claim 11. 
The combination of Voyiadjis and Wendelstein teaches an overheight vehicle detection system and a garage entry controller of claim 11. Voyiadjis further teaches wherein an infrared signal is emitted from the infrared piece present on the upper infrared emission compartment and falls onto the photo-sensor piece present on the upper photo-sensor compartment to form an upper infrared line; (FIG. 6 shows the upper infrared laser emitters 41a that emit an infrared beam across a road to form an upper infrared line. “the detection subsystem relies on distance sensors placed directly above and/or on the sides of the freeway, such as, for example, under a crossing bridge, under a sign, mounted on an existing mast arm structure, mounted on a simple support structure, etc. This would allow the detection of the highest point of a vehicle and indicate whether it can pass.” [0028], “Infrared lasers and ultrasonic sensors can both make the measurements under these conditions… the emitters 41a of the laser sensors 41 emit laser beams from one pole 42 to the receivers 41b on the other pole 43 constantly or periodically. If a vehicle intercepts the laser beams, the receivers 41b on receiving pole 43 will not receive them.” [0053], “the sensors 41 on pole 42 can have only laser beam emitters and the sensors 41 on pole 43 can have only laser beam receivers, or vice versa. One of the emitter/receiver pairs can work as a threshold sensor; meaning that if a vehicle intercepts that laser beam, the warning sign 45 will be triggered” [0046])

With respect to claim 13, Voyiadjis in combination with Wendelstein, as shown in the rejection above, discloses the limitations of claim 11. 
The combination of Voyiadjis and Wendelstein teaches an overheight vehicle detection system and a garage entry controller of claim 11. Voyiadjis further teaches wherein an infrared signal is emitted from the infrared piece present on the lower infrared emission compartment and falls onto the photo-sensor piece present on the lower photo-sensor compartment to form a lower infrared line; (FIG. 6 shows the lower infrared laser emitters 41a that emit an infrared beam across a road to form a lower infrared line. “Placing these pairs of emitters 41a and receivers 41b at specific heights allows the detection subsystem to estimate the overall height of the vehicle… The emitter/receiver pairs 41a/41b mounted just above the surface of the highway are used to detect the presence of a vehicle.” [0054], “Infrared lasers and ultrasonic sensors can both make the measurements under these conditions… the emitters 41a of the laser sensors 41 emit laser beams from one pole 42 to the receivers 41b on the other pole 43 constantly or periodically. If a vehicle intercepts the laser beams, the receivers 41b on receiving pole 43 will not receive them.” [0053], “the sensors 41 on pole 42 can have only laser beam emitters and the sensors 41 on pole 43 can have only laser beam receivers, or vice versa. One of the emitter/receiver pairs can work as a threshold sensor; meaning that if a vehicle intercepts that laser beam, the warning sign 45 will be triggered” [0046]) 

With respect to claims 8 and 19, Voyiadjis in combination with Wendelstein, as shown in the rejection above, discloses the limitations of claims 2 and 14. 
The combination of Voyiadjis and Wendelstein teaches an overheight vehicle detection system and a garage entry controller of claims 2 and 14. Voyiadjis further teaches upper infrared emission compartment is fixed at a position indicating the highest permissible vehicle height for the garage or a parking lot entrance gate; (“The detection subsystem determines whether the incoming vehicle is clear to pass, depending at least on its height. In accordance with an embodiment, the detection subsystem relies on distance sensors placed directly above and/or on the sides of the freeway, such as, for example, under a crossing bridge, under a sign, mounted on an existing mast arm structure, mounted on a simple support structure, etc. This would allow the detection of the highest point of a vehicle and indicate whether it can pass.” [0028], “this system utilizes sensor 41 mounted higher to determine the height of a vehicle. These sensors 41 can be placed either under an intersecting bridge or already existing truss structure, or on a specifically built structure (truss or monotube structure)… Infrared lasers and ultrasonic sensors can both make the measurements under these conditions.” [0053]) 

With respect to claim 9, Voyiadjis in combination with Wendelstein, as shown in the rejection above, discloses the limitations of claim 2. 
The combination of Voyiadjis and Wendelstein teaches an overheight vehicle detection system and a garage entry controller of claim 2. Voyiadjis further teaches wherein the lower infrared emission compartment is 0.5 meter away from the ground level; (“Placing these pairs of emitters 41a and receivers 41b at specific heights allows the detection subsystem to estimate the overall height of the vehicle, since the number of intercepted pairs from the bottom to the top will give a step measurement of the overall height. The emitter/receiver pairs 41a/41b mounted just above the surface of the highway are used to detect the presence of a vehicle.” [0054]). 
Voyiadjis does not explicitly teach that the infrared emission compartment is 0.5 meters away from ground level. Voyiadjis does teach a lower and upper infrared emission sensors and that the lower infrared emission sensor can be placed close above a road to detect a vehicle’s presence instead of a vehicle height (see e.g. [0054]). Thus, it would have been obvious to a person of ordinary skill in the art to try the vehicle measurement device at 0.5 meter (or any desired distance) in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product where the sensor is at a distance of 0.5 meters away from the ground level. 

With respect to claim 3, Voyiadjis in combination with Wendelstein, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Voyiadjis and Wendelstein teaches an overheight vehicle detection system and a garage entry controller of claim 1. Voyiadjis further teaches wherein the photo-sensor bar further comprises an upper photo-sensor compartment and a lower photo-sensor compartment fixed onto the photo-sensor bar; (FIG. 6 shows a height clearance system with upper compartment and lower compartment sensors that receives the infrared laser signal, which is a photo-sensor. “Placing these pairs of emitters 41a and receivers 41b at specific heights allows the detection subsystem to estimate the overall height of the vehicle” [0054]) 

With respect to claim 5, Voyiadjis in combination with Wendelstein, as shown in the rejection above, discloses the limitations of claim 3. 
The combination of Voyiadjis and Wendelstein teaches an overheight vehicle detection system and a garage entry controller of claim 3. Voyiadjis further teaches wherein the upper and lower photo- sensor compartment comprises a photo-sensor piece; (“the emitters 41a of the laser sensors 41 emit laser beams from one pole 42 to the receivers 41b on the other pole 43 constantly or periodically. If a vehicle intercepts the laser beams, the receivers 41b on receiving pole 43 will not receive them.” [0053], “the sensors 41 on pole 42 can have only laser beam emitters and the sensors 41 on pole 43 can have only laser beam receivers, or vice versa. One of the emitter/receiver pairs can work as a threshold sensor; meaning that if a vehicle intercepts that laser beam, the warning sign 45 will be triggered” [0046]) 

With respect to claim 6, Voyiadjis in combination with Wendelstein, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Voyiadjis and Wendelstein teaches an overheight vehicle detection system and a garage entry controller of claim 1. Voyiadjis further teaches wherein the alarming light bar comprises an alarming light; (“The warning subsystem comprises an indicator 12 that provides an indication to the driver about the vehicle's inability to pass upcoming structures… The indicator may include any type of suitable indicator, such as, for example, one or more of an information board, a flashing light, and a speaker.” [0029]) 

With respect to claims 7 and 17, Voyiadjis in combination with Wendelstein, as shown in the rejection above, discloses the limitations of claims 1 and 14. 
The combination of Voyiadjis and Wendelstein teaches an overheight vehicle detection system and a garage entry controller of claims 1 and 14. Voyiadjis further teaches wherein the alarming light bar is installed at a distance of 0.5 meter away from the garage or the parking lot entrance gate; (“The warning subsystem comprises an indicator 12 that provides an indication to the driver about the vehicle's inability to pass upcoming structures… The indicator may include any type of suitable indicator, such as, for example, one or more of an information board, a flashing light, and a speaker.” [0029]) 
Voyiadjis does not teach the system being for the entry of a vehicle into a parking lot or garage, but Wendelstein teaches (“a vehicle enters the parking facility, detects at least one predetermined selection criterion and accordingly assigns the vehicle to one of several parking areas of the parking area, and which guides the vehicle with at least one vehicle control device to the allocated parking area… An advantageous solution provides that the control system has at least one parameter such as… the height of the vehicle” [0006-0009], “A simpler solution provides that the registration unit comprises an entry lock and a vehicle registration. The entry lock thus forces the vehicle to stop and to identify the vehicle in the registration unit via the vehicle registration. Only after the vehicle has been identified in the registration unit is the entry lock opened and the vehicle can enter.” [0015-0016]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Voyiadjis’s overheight vehicle detection system and Wendelstein’s parking garage entry system for “improving a parking facility of the generic type in such a way that the capacity of the same can be optimized for vehicles.” see Wendelstein [0005] and “so that the vehicle is guided to the intended parking area in accordance with the selection criterion.” See Wendelstein [0044]. 
Voyiadjis does not explicitly teach that the alarm bar is 0.5 meters away from the garage or parking lot entrance gate, but Voyiadjis teaches a light alarm being placed before an upcoming structure (see e.g. [0029]). Furthermore, Wendelstein teaches a garage entry system that stops and identifies a vehicle based on various parameters including height (see e.g. [0006-0009]) and has signs that indicate to a vehicle where it can go (see e.g. [0038-0039]). Thus, it would have been obvious to a person of ordinary skill in the art to try the vehicle measurement device at 0.5 meter (or any desired distance) in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product where the bar is 0.5 meters away from the garage entrance. 

With respect to claims 10 and 16, Voyiadjis in combination with Wendelstein, as shown in the rejection above, discloses the limitations of claims 1 and 14. 
The combination of Voyiadjis and Wendelstein teaches an overheight vehicle detection system and a garage entry controller of claims 1 and 14. Voyiadjis further teaches wherein the photo-sensor bar is at a distance of 2.5 meters from the infrared emission bar, such that the photo-sensor bar and the infrared emission bar are present on opposite side of the garage or a parking lot entrance gate; (“This third option involves placing lateral laser sensors 41 on poles 42 and 43 on opposite sides of the road and on top of the lanes, as shown in FIG. 6… Infrared lasers and ultrasonic sensors can both make the measurements under these conditions. Also, like Option 2, the lateral sensors 41, although also laser-based, do not measure the distance from emitter to the vehicle. Instead, the emitters 41a of the laser sensors 41 emit laser beams from one pole 42 to the receivers 41b on the other pole 43 constantly or periodically. If a vehicle intercepts the laser beams, the receivers 41b on receiving pole 43 will not receive them.” [0053])
Voyiadjis does not teach the system being for the entry of a vehicle into a parking lot or garage, but Wendelstein teaches (“a vehicle enters the parking facility, detects at least one predetermined selection criterion and accordingly assigns the vehicle to one of several parking areas of the parking area, and which guides the vehicle with at least one vehicle control device to the allocated parking area… An advantageous solution provides that the control system has at least one parameter such as… the height of the vehicle” [0006-0009], “A simpler solution provides that the registration unit comprises an entry lock and a vehicle registration. The entry lock thus forces the vehicle to stop and to identify the vehicle in the registration unit via the vehicle registration. Only after the vehicle has been identified in the registration unit is the entry lock opened and the vehicle can enter.” [0015-0016]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Voyiadjis’s overheight vehicle detection system and Wendelstein’s parking garage entry system for “improving a parking facility of the generic type in such a way that the capacity of the same can be optimized for vehicles.” see Wendelstein [0005].
Voyiadjis does not explicitly teach the photo-sensor bar is 2.5 meters away from the infrared emission bar, but Voyiadjis teaches the two sensors being placed opposite and across from each other (see e.g. [0053]). Furthermore, Wendelstein teaches a garage entry system that stops and identifies a vehicle based on various parameters including height (see e.g. [0006-0009]) which the vehicle is subject to sensors (see e.g. [0025-0027]). Therefore, the sensors would have to be a distance apart in order to scan a vehicle. Thus, it would have been obvious to a person of ordinary skill in the art to try the vehicle measurement device at 2.5 meter (or any desired distance) in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product where the photo-sensor bar is 2.5 meters away from the infrared emission bar and on opposite sides of each other at the garage or parking lot entrance gate

With respect to claim 15, Voyiadjis in combination with Wendelstein, as shown in the rejection above, discloses the limitations of claim 14. 
The combination of Voyiadjis and Wendelstein teaches an overheight vehicle detection system and a garage entry controller of claim 14. Voyiadjis further teaches:
activation of an alarming light; (“The warning subsystem acts in reaction to a determination 11 about the vehicle generated by the detection subsystem. The warning subsystem comprises an indicator 12 that provides an indication to the driver about the vehicle's inability to pass upcoming structures… The indicator may include any type of suitable indicator, such as, for example, one or more of an information board, a flashing light, and a speaker.” [0029])
displaying of a message onto an electronic sign thereby indicating that the vehicle crossed both the infrared lines and so does not have a permissible height, wherein the vehicle cannot pass through the garage or parking lot entrance gate; (“the emitters 41a of the laser sensors 41 emit laser beams from one pole 42 to the receivers 41b on the other pole 43 constantly or periodically. If a vehicle intercepts the laser beams, the receivers 41b on receiving pole 43 will not receive them. Placing these pairs of emitters 41a and receivers 41b at specific heights allows the detection subsystem to estimate the overall height of the vehicle, since the number of intercepted pairs from the bottom to the top will give a step measurement of the overall height. The emitter/receiver pairs 41a/41b mounted just above the surface of the highway are used to detect the presence of a vehicle. Therefore, this embodiment can operate in the manner described above such that only third case 55 (FIG. 1) results in a warning signal.” [0053-0054], “The warning subsystem acts in reaction to a determination 11 about the vehicle generated by the detection subsystem. The warning subsystem comprises an indicator 12 that provides an indication to the driver about the vehicle's inability to pass upcoming structures… The indicator may include any type of suitable indicator, such as, for- example, one or more of an information board, a flashing light, and a speaker.” [0029]) 
Voyiadjis does not teach, but Wendelstein teaches closing or not opening of the garage or parking lot entrance gate; (“A simpler solution provides that the registration unit comprises an entry lock and a vehicle registration. The entry lock thus forces the vehicle to stop and to identify the vehicle in the registration unit via the vehicle registration. Only after the vehicle has been identified in the registration unit is the entry lock opened and the vehicle can enter.” [15-16]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Voyiadjis’s overheight vehicle detection system and Wendelstein’s parking garage entry gate system for “improving a parking facility of the generic type in such a way that the capacity of the same can be optimized for vehicles.” See Wendelstein [0005].

With respect to claim 20, Voyiadjis in combination with Wendelstein, as shown in the rejection above, discloses the limitations of claim 14. 
The combination of Voyiadjis and Wendelstein teaches an overheight vehicle detection system and a garage entry controller of claim 14. Voyiadjis further teaches wherein the system helps in differentiating between a vehicle with acceptable and unacceptable height; (“The detection subsystem determines whether the incoming vehicle is clear to pass, depending at least on its height. In accordance with an embodiment, the detection subsystem relies on distance sensors placed directly above and/or on the sides of the freeway, such as, for example, under a crossing bridge, under a sign, mounted on an existing mast arm structure, mounted on a simple support structure, etc. This would allow the detection of the highest point of a vehicle and indicate whether it can pass.” [0028]) 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voyiadjis et al. (US 20200391761 A1) in further view of Wendelstein (DE 102009029720 A1)  in further view of Martel (US 5473318 A).
Regarding claim 18: 
With respect to claim 18, Voyiadjis in combination with Wendelstein, as shown in the rejection above, discloses the limitations of claim 15. 
The combination of Voyiadjis and Wendelstein teaches an overheight vehicle detection system and a garage entry controller of claim 15. Voyiadjis further teaches closing of the garage or parking gate, and displaying of a warning message on electronic sign can happen one after another as soon as the vehicle crosses both the infrared lines; (“The warning subsystem acts in reaction to a determination 11 about the vehicle generated by the detection subsystem. The warning subsystem comprises an indicator 12 that provides an indication to the driver about the vehicle's inability to pass upcoming structures… The indicator may include any type of suitable indicator, such as, for example, one or more of an information board, a flashing light, and a speaker.” [0029]) 
Voyiadjis in combination with Wendelstein, however, does not teach the closing of a garage or parking gate, but Martel teaches (“Door operator 130 controls the closing of door 10… Vehicle 20 enters the building after door 10 opens. Door microcontroller 131 receives a signal from induction loop 132. Upon each opening of door 10 for entry, door microcontroller 131 determines when vehicle 20 leaves the vicinity of induction loop 132. Door microcontroller 131 closes door 10 a predetermined time following entry by vehicle 20. This predetermined time is selected long enough to permit a single vehicle to enter the controlled space without problem, but short enough to prevent entry of a second vehicle.” (18)). It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Voyiadjis’s overheight vehicle detection system and Wendelstein’s parking garage entry system with Martel’s garage door operator because “secure vehicle access to a location such as a parking lot or parking garage is desirable” see Martel (4)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Loitherstein (US 20070294946 A1) is pertinent because it contains a (“garage door control systems and methods that prevent a garage door from opening when one or more dimensions of a vehicle approaching the garage exceed certain parameters, for example if a roof-mounted object projects higher than the safe height to enter the garage without hitting the door.” [0005] and “comprising means for sensing an object located on top of a vehicle approaching the garage and projecting higher than is safe to enter the garage, and means, responsive to the means for sensing, for at least temporarily preventing the garage door from opening” [0006]) which pertains to a garage entry system that uses a sensor for determining if a vehicle has permissible height. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662      

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662